ORDER
PER CURIAM.
Carlos D. Wade (hereinafter, “Movant”) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief for ineffective assistance of counsel in that: (1) she unreasonably waived three peremptory strikes; and (2) she failed to object to the prosecutor’s comments during opening statement.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion court’s decision was not clearly erroneous in denying Movant’s claim of ineffective assistance of counsel, in that Movant was not prejudiced by jurors selected or by counsel’s failure to object during opening statement, and therefore not denied a fan* trial. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).